830 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald ZANE, Defendant-Appellant.
No. 86-1300
United States Court of Appeals, Sixth Circuit.
October 2, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.


1
For the reasons set forth by United States District Judge George E. Woods in his opinion and order filed in the district court on March 18, 1987.


2
IT IS ORDERED that the judgment of the district court is AFFIRMED.  Rule 19, Rules of the Sixth Circuit.